                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION NO. 85-489-RGS

                       UNITED STATES OF AMERICA

                                   v.

             METROPOLITAN DISTRICT COMMISSION, et al.


                      CIVIL ACTION NO. 83-1614-RGS

                    CONSERVATION LAW FOUNDATION
                        OF NEW ENGLAND, INC.

                                   v.

                   METROPOLITAN DISTRICT COMMISSION


        SCHEDULE SEVEN COMPLIANCE ORDER NUMBER 244

                             January 9, 2019

STEARNS, D.J.

       On December 17, 2018, the Massachusetts Water Resources Authority

(MWRA) filed its Biannual Compliance and Progress Report (the 244th such

report over the course of this litigation).    The United States and the

Conservation Law Foundation have since not commented or elected not to

file a response.
     1. Schedule Seven

     There were no scheduled activities during the past six-month period

on the court’s Schedule 7.

     2. Progress Report

     This will be perhaps the briefest of the Compliance Orders yet entered

by the court. With capital construction now complete on the Long-Term

Combined Sewer Overflow (CSO) Control Plan, the MWRA is beginning its

three-year CSO performance assessment intended to measure and validate

the success of this important and massive undertaking.1 On November 3o,

2018, the MWRA submitted the first of five semiannual CSO discharge

performance reports to the United States Environmental Protection Agency

(EPA) and the Massachusetts Department of Environmental Protection

(DEP). Copies were distributed to the affected communities and other

stakeholders and made available to the public on the MWRA’s website.

Given the infancy of the evaluation, the report analyzes only a brief window

of data gathered between April 15, 2018, and June 30, 2018. As the MWRA

notes, the court-ordered performance assessment of whether the “Typical


     1 As MWRA Executive Director Frederick Laskey notes in his forward
to the performance report described below, the MWRA, since 1987, has
successfully met the federal court’s 183 CSO-related milestones.
                                     2
Year” level of CSO control has been met will require a more robust and

extended collection of data.      Consequently, the court will reserve any

comment on progress until receipt of the June 15, 2019 Compliance Report.

      The court notes with appreciation the ongoing efforts being made by

the MWRA to insure the accuracy and quality of its data collection. The court

also appreciates being made aware of the differing positions of the MWRA,

on the one hand, and EPA and DEP on the other, over the preferred

methodology – specifically, whether the current assessment model should be

reworked to distinguish the impacts of CSO and non-CSO sources on

receiving waters. The MWRA expresses concern that the development and

implementation of a receiving water quality model cannot be achieved by the

December of 2020 court-ordered completion date. The MWRA indicates

that it intends to continue discussions with EPA and DEP over the issue and

is optimistic that a consensus can be achieved. 2          While the court has

concerns over any delay in bringing closure to this now over thirty-year-old

project, it understands the sincerity and integrity of the parties’ current

positions on the issue and believes it best, at least for the time being, to leave

any compromise resolution to the parties’ good-faith efforts.


      2The MWRA also intends to seek the approval of EPA and DEP,
pursuant to 40 C.F.R. § 131.14 and 314 Mass. Code Regs. 4.03(4), for the
extension of existing variances through 2024 to provide regulatory certainty.
                                        3
                                  ORDER

     Consistent with the court’s revised Scheduling Order, the MWRA will

submit Compliance Report No. 245 on or before June 15, 2019. The court

will also welcome any interim report that the parties choose to submit on the

progress of the discussions among the MWRA, EPA, and DEP over the water

quality model to be deployed.

                                SO ORDERED.

                             /s/ Richard G. Stearns__________
                             UNITED STATES DISTRICT JUDGE




                                     4
